Citation Nr: 0427471	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right hip disability due 
to treatment for a March 1999 fracture of the right ankle.

2.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for causalgia of the right 
lower extremity due to treatment for a March 1999 fracture of 
the right ankle.

3.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right ankle disability 
due to treatment for a March 1999 fracture of the right 
ankle.

4.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for plantar fasciitis on the 
right due to treatment for a March 1999 fracture of the right 
ankle.

5.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back disability due 
to treatment for a March 1999 fracture of the right ankle.

6.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for cervical spine 
disability due to treatment for a March 1999 fracture of the 
right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active from February 8 through March 
23, 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

In April 2004, the appellant had a hearing at the RO before 
the undersigned Veterans Law Judge.  She testified that she 
had fractured her right ankle in March 1999 and had received 
treatment at the VA.  She contended that as a result of that 
treatment she developed right hip disability; causalgia of 
the right lower extremity; right ankle disability; plantar 
fasciitis on the right; low back disability; and cervical 
spine disability.  Therefore, she maintained that she was 
entitled to VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151. 

During her hearing the appellant also testified that she had 
received Workers' Compensation benefits and that she was 
receiving disability benefits from the Social Security 
Administration.  Documentation concerning those benefits has 
not been associated with the claims folder.  

In a November 2000, the attorneys who represented the 
appellant in her Workman's Compensation claim noted that at 
the time of her accident, she had been an employee of Hilton 
Hotels.

The VA has a statutory duty to assist the appellant in the 
development of her claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  Inasmuch as there may be outstanding 
relevant evidence in this case, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, the case is remanded for the following actions:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In particular, ensure 
that the appellant has been notified of 
the following:  (1) the information and 
evidence not of record that is necessary 
to substantiate each of her specific 
claims; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that the 
appellant is expected to provide; and (4) 
the need to furnish the VA any evidence 
in her possession that pertains to any of 
her claims, i.e., something to the effect 
that she should give the VA everything 
she has pertaining to her claims.  

2.  Contact the Social Security 
Administration and obtain an up- to-date 
status report on any benefits received by 
the appellant.  This should include, but 
is not limited to, a copy of the original 
award letter, a list of the disabilities 
upon which the benefits are based, and 
copies of all medical evidence used to 
support the original award, as well as 
those used to support the continuation of 
that award.  

3.  Through officical channels, request 
all relevant documentation associated 
with the appellant's claim for Workman's 
Compensation for her March 1999 right 
ankle injury.  Also request that the 
appellant provide the name and address of 
the employer for whom she was working 
when she sustained that injury.  Then, 
contact that employer and request copies 
of her employment records, including, but 
not limited to, medical records and 
reports of workman's compensation claims 
or claims for other disability benefits.  
If the employer does not have such 
documents, request that the employer 
provide a statement on business 
letterhead stationary addressing the 
foregoing concerns.  

4.  When all of the requested actions 
have been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of entitlement to VA compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for the following disabilities:  
right hip disability; causalgia of the 
right lower extremity; right ankle 
disability; plantar fasciitis on the 
right; low back disability; and cervical 
spine disability.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




